QUANTUM CORPORATION



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement ("Agreement") is made as of this 1st day of
April, 2007, by and between Quantum Corporation, a Delaware corporation (the
"Company") and ("Indemnitee"), an officer or Director of the Company.

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors' and officers' liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance; and

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation subjecting officers and directors to expensive
litigation risks at the same time that liability insurance has been severely
limited; and

WHEREAS, Indemnitee does not regard the current protection available as adequate
given the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to serve as officers and directors without
adequate protections; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors as to provide them with
the maximum protection permitted by law.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee is or was a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any threatened, pending or completed action, suit, proceeding or
alternative dispute mechanism, whether civil, criminal, administrative or
investigative (each a "Claim") (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee, fiduciary or agent of the Company or any subsidiary of the Company, by
reason of any action or inaction on the part of Indemnitee while an officer or
director or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee, fiduciary or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, against expenses (including attorney's fees), losses, claims,
damages, liabilities, judgments, fines, penalties and amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with such Claim (including any appeals thereof), as well as any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of payments under this Agreement, including all
interest, assessments and other charges paid or payable in connection with or in
respect of such expenses (collectively, hereinafter "Expenses") if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company and, with respect to any
criminal action, suit or proceeding, Indemnitee had no reasonable cause to
believe Indemnitee's conduct was unlawful. The termination of any Claim by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action, suit or proceeding, Indemnitee had reasonable cause to believe
that Indemnitee's conduct was unlawful.

(b) Proceedings by or in the Right of the Company. The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee is or was a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, any threatened, pending or completed
Claim by or in the right for the Company or any subsidiary of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee, fiduciary or agent of the Company or any
subsidiary of the Company by reason of any action or inaction on the part of
Indemnitee while an officer or director or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, fiduciary or agent of another corporation, partnership, joint venture,
trust or other enterprise, against Expenses incurred by Indemnitee in connection
with the defense or settlement of such Claim if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and except that no indemnification shall be made
in respect of any Claim under this Section 1(b) as to which Indemnitee shall
have been adjudged to be liable to the Company unless and only to the extent
that the Court of Chancery of the State of Delaware or the court in which such
Claim was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the Court of Chancery of the State of Delaware or such other court shall
deem proper.

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Claim referred to in
Subsections (a) and (b) of the Section 1 or the defense of any Claim therein,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by Indemnitee in connection therewith.

(d) Change of Control. The Company agrees that, if there is a Change of Control
of the Company (as defined in Section 9(c) hereof) (other than a Change of
Control which has been approved by a majority of the Company's Board of
Directors who were directors immediately prior to such Change of Control), then,
with respect to all matters thereafter arising concerning the rights of
Indemnitee to payment of Expenses under this Agreement or any other agreement or
under the Company's Certificate of Incorporation or Bylaws as now or hereafter
in effect, Independent Legal Counsel (as defined in Section 9(d) hereof) shall
be selected by Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law, and the
Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all Expenses arising out of or relating
to this Agreement or its engagement pursuant hereto. Indemnitee shall cooperate
with the Independent Legal Counsel making such determination with respect to
Indemnitee's entitlement to indemnification, including providing to such counsel
upon reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys' fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Legal Counsel shall be borne
by the Company (irrespective of the determination as to Indemnitee's entitlement
to indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

2. Expenses: Indemnification Procedure.

(a) Advancement of Expenses. The Company shall, to the extent not prohibited by
law, pay all Expenses incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of any civil or criminal Claim
referenced in Section l(a) or (b) hereof in advance of the final disposition of
such Claim. Advances shall be made without regard to Indemnitee's ability to
repay the expenses and without regard to Indemnitee's ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall finally adjudicated by a court of competent jurisdiction in a court order
or judgment from which no further right of appeal either exists or is pursued
within six months from the date of such court order or judgment, that Indemnitee
is not entitled to be indemnified by the Company as authorized hereby. The
advances to be made hereunder shall be paid by the Company to Indemnitee within
thirty (30) days following delivery of a written request therefor, together with
evidence of such Expenses incurred, by Indemnitee to the Company (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free. This Section 2 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 8.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to his right to be indemnified under this Agreement, give the Company notice in
writing as soon as reasonably practicable of any Claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to Quantum Corporation, 501 Sycamore Drive,
Milpitas, California 95035 (Attn: Chief Executive Officer) (or such address as
the Company shall designate in writing to Indemnitee). Notice shall be deemed
received on the third business day after the date postmarked if sent by domestic
certified or registered mail, properly addressed; otherwise notice shall be
deemed received when such notice shall actually be received by the Company. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee's power.

(c) Procedure. Any indemnification and advances provided for in Section (a) of
this Section 2 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a Claim under this Agreement, under any
statute, or under any provision of the Company's Certificate of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the Claim
and, subject to Sections 8 and 12 of this Agreement, Indemnitee shall also be
entitled to be paid for the Expenses of bringing such Claim. It shall be a
defense to any such Claim (other than an action brought to enforce a Claim for
Expenses incurred in connection with any Claim in advance of its final
disposition) that Indemnitee has not met the standard of conduct which makes it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed, but the burden of proving such defense shall be on the Company,
and Indemnitee shall be entitled to receive interim payments and Expenses
pursuant to Subsection 2(a) unless and until such defense may be finally
adjudicated by a court of competent jurisdiction in a court order or judgment
from which no further right of appeal either exists or is pursued within six
months from the date of such court order or judgment. It is the parties'
intention that, if the Company contests Indemnitee's right to indemnification,
the question of Indemnitee's right to indemnification shall be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, Independent
Legal Counsel, or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, Independent Legal Counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith if Indemnitee's action is based on the records or books
of account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company or the Board or
counsel selected by any committee of the Board or on information or records
given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Company or the Board or any committee of the Board. The
provisions of this Section 2(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a Claim
pursuant to Section 2(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedure set forth in
the applicable policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies and this Agreement.

(e) Selection of Counsel. In the event that the Company shall be obligated under
Section 2(a) hereof to pay the Expenses of any Claim against Indemnitee, the
Company shall be entitled to assume the defense of such Claim, with counsel
approved by Indemnitee, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding;
provided that (i) Indemnitee shall have the right to employ his counsel in any
such proceedings at Indemnitee's expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee and its counsel shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the fees and expenses of
Indemnitee's counsel shall be at the expense of the Company.

3. Additional Indemnification Rights: Non-Exclusivity.

(a) Scope. In the event of any changes, after the date of the Agreement, in any
applicable law, statute, or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or any officer, such
changes shall be, ipso facto, within the purview of the Indemnitee's rights and
the Company obligations under this Agreement. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or any officer, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to the Agreement, shall have no effect on this Agreement or the parties'
rights and obligations hereunder.

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which an Indemnitee may be entitled under the
Company's Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested Directors, the General Corporation Law of the
State of Delaware, or otherwise, both as to action in Indemnitee's official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any Claim.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses actually or reasonably incurred by him in the investigation, defense,
appeal or settlement of any civil or criminal Claim, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

5. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that, in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the "SEC") has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.

6. Directors' and Officers' Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the directors and officers with coverage for
losses from wrongful acts, or to ensure the Company's performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. In all policies of directors' and
officers' liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company's directors, if Indemnitee is a
director; or of the Company's officers, if Indemnitee is not a director of the
Company but is an officer. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Company.

7. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except with respect to Claims brought to establish or
enforce a right to indemnification under this Agreement or any other statute or
law or otherwise as required under Section 145 of the Delaware General
Corporation Law, but such indemnification or advancement of Expenses may be
provided by the Company in specific cases if the Board of Directors has approved
the initiation of such Claim;

(b) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Claim instituted by Indemnitee to enforce or
interpret this Agreement if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such Claim was not
made in good faith or was frivolous;

(c) Prior Payments. To indemnify Indemnitee for Expenses (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) to the extent that Indemnitee has otherwise actually received
payment (under any insurance policy, the Certificate of Incorporation, Bylaws or
otherwise) of amounts otherwise indemnifiable hereunder;

(d) Claims Under Section 16(b). To indemnify Indemnitee for Expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; or

(e) Excluded Action or Omissions. To indemnify Indemnitee for Indemnitee's acts,
omissions or transactions from which Indemnitee may not be relieved of liability
under applicable law.

9. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the "Company" shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

(b) For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to "serving at the request of the Company" shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involved services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries; and
that Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner "not
opposed to the best interests of the Company" as referred to in this Agreement.

(c) For purposes of this Agreement, "Change of Control" shall mean the
occurrence of any of the following events on or after the date of this
Agreement, (i) any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the "beneficial
owner" (as defined in Rule l3d-3 under said Act), directly or indirectly, of
securities of the Company representing forty percent (40%) or more of the total
voting power represented by the Company's then outstanding voting securities,
(ii) a change in the composition of the board of directors of the Company
occurring within a six (6) month period, as a result of which fewer than a
majority of the directors are Incumbent Directors. "Incumbent Directors" shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the board of directors
of the Company with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company), or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company's assets.

(d) For purposes of this Agreement, "Independent Legal Counsel" shall mean an
attorney or firm of attorneys that is experienced in matters of corporation law,
selected in accordance with the provisions of Section 1(d) hereof, who shall not
have otherwise performed services for the Company, Indemnitee or any other party
to such Claim within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

10. Counterparts and Amendment. This Agreement may be executed in counterparts,
each of which shall constitute an original. This Agreement may only be amended
in writing signed by both parties.

11. Successors and Assigns; Binding Effect. This Agreement shall be binding upon
the Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns,
including any direct or indirect successor pursuant to a Change of Control. The
Company shall require and cause any such successor by written agreement, in form
and substance reasonably satisfactory to Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
This Agreement shall continue in effect with respect to Claims relating to
Expenses regardless of whether Indemnitee continues to serve as a director,
officer, employee, fiduciary or agent of the Company or of any other enterprise
at the Company's request.

12. Attorney's Fees. In the event that any Claim is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all Expenses (including court costs) incurred by
Indemnitee with respect to such action, unless as a part of such action, the
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee as a basis for such Claim were not made in good faith or were
frivolous. In the event of a Claim instituted by or in the name of the Company
under this Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all expenses (including court
costs) incurred by Indemnitee in defense of such Claim (including with respect
to Indemnitee's counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee's material
defenses to such action were made in bad faith or were frivolous.

13. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand on the date of receipt, or (ii) if mailed by domestic certified or
registered mail with postage prepaid, on the third business day after the date
postmarked. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

14. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any Claim that arises out of or relates to this
Agreement and agree that any Claim instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.

15. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

16. Modification. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter contemplated herein. All prior
negotiations, agreements and understandings concerning such subject matter are
superseded hereby. This Agreement may not be modified or amended except by an
instrument in writing signed by or on behalf of the parties hereto.

17. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

AGREED TO AND ACCEPTED:

QUANTUM CORPORATION

 

 





Shawn Hall

Vice President, General Counsel

 

 

INDEMNITEE

 

 



Name:

Title: